DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US-20040163741-A1, hereinafter Nakai).
Regarding claim 1, Nakai teaches a method of manufacturing an ultra-low carbon steel sheet ([00015]-[0016]) which reads on a method for producing steel sheets. 
Nakai further teaches that interstitial-free steels are ultra-low carbon steels ([0044]-[0045]) and the ultra-low carbon steel is first produced in a molten state having a broad range steel composition ([0022]-[0023]) which overlaps the claimed ranges of C, S, Al, Nb, and Ti; encompasses the claimed ranges of Si, Mn, and P; and is within the claimed ranges of B and V.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
 Nakai does not explicitly express the balance of the steel being Fe and impurities, however a steel would inherently have a balance of Fe and impurities.
Alternatively, Nakai teaches specific steel No. 10: Fe-0.0024C-0.01Si-0.21Mn-0.013P-0.005S-0.022Nb-0.031Al-0.0019N-0.0018B-0.01Cu-0.02Cr-0.0004Sn-0.0012Sb (pg. 5, Table 1, Steel No. 10) that meets the composition limitations except for lacking in Ti.  It would have been obvious to have altered the example by adjusting the Ti amount within the disclosed prior art range because Nakai teaches the same utility over the whole range disclosed.
In the table below, are summarized the compositional limitations of the instant claim, and Nakai Broad range and steel No. 10. 

Instant Claim 1 
Nakai Broad Range
Nakai Steel No. 10
Composition (wt.%)



C
0.001 to 0.020
at most 0.010
0.0024
Si
0.01 to 0.7
at most 0.5
0.01
Mn
0.02 to 1.5
at most 1.5
0.21
P
max. 0.15
at most 0.12
0.013
S
max. 0.05
at most 0.030
0.005
Al
0.015 to 1.0
at most 0.080
0.031
Nb
0.011 to 0.15
at most 0.05
0.022
Ti
0.01 to 0.2
at most 0.10
---
Optional one or more:


B
up to max. 0.01 (100 ppm)
at most 0.0050
0.0001
V
up to 0.4
at most 0.05
---
Zr
up to 0.4
---
---
Hf
Up to 0.5
---
---
W
Up to 0.5
---
---
Ta
Up to 0.5
---
---
Iron and Impurities
Balance
(Balance)
(Balance)


Nakai further teaches continuous casting ([0026]) which reads on pouring the steel alloy.
Nakai further teaches a hot rolled steel sheet is obtained and then after cold rolling it is subjected to annealing, followed by optional temper rolling ([0028]-[0030]) which reads on rolling the steel alloy into sheet form; and annealing and dressing the steel sheet after the rolling.
Nakai further teaches that a cold rolled steel sheet can then be subjected to surface treatment such as a continuous hot dip galvanizing ([0080]) which reads on providing the steel sheet with a metallic anti-corrosion coating.
With regards to the limitation “for body shell sheets of vehicles”, note that this is a statement of intended use.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP 2111.02.    
Nakai is silent on a condition N*(Ti+Nb)*S* 10^6. However, taking the ranges of N: at most 0.0080 wt.%, Ti: at most 0.10 wt.%, Nb: at most 0.05 wt.%, and S: at most 0.030 wt.% of Nakai ([0022]) and entering them into the claimed condition lead to an overlapping range 0 to 36 for the condition.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
Nakai does not explicitly teach that the resulting steel has a Wsa value of < 0.30 µm. However, Nakai teaches N, Ti, Nb, and S contents that overlap with the instantly claimed condition of N*(Ti+Nb)*S* 10^6 > 1, as discussed above. Furthermore, Nakai teaches processing steps which read on the processing steps recited in claim 1, as detailed above. Thus, one of ordinary skill in the art would expect the steel sheet of Nakai to have a Wsa value that is the same or overlapping with the instantly claimed range of < 0.30 µm. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Regarding claim 3, Nakai teaches a broad range steel composition ([0022]-[0023]) which overlaps the claimed ranges of C, Si, P, S, Al, Nb, and Ti; encompasses the claimed range of Mn; and is within the claimed ranges of B and V.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
 Nakai does not explicitly express the balance of the steel being Fe and impurities, however a steel would inherently have a balance of Fe and impurities.
Alternatively, Nakai teaches specific steel No. 10: Fe-0.0024C-0.01Si-0.21Mn-0.013P-0.005S-0.022Nb-0.031Al-0.0019N-0.0018B-0.01Cu-0.02Cr-0.0004Sn-0.0012Sb (pg. 5, Table 1, Steel No. 10) that meets the composition limitations expect for lacking in Ti.  It would have been obvious to have altered the example by adjusting the Ti amount within the disclosed prior art range because Nakai teaches the same utility over the whole range disclosed.
In the table below, are summarized the compositional limitations of the instant claim, and Nakai Broad range and steel No. 10. 

Instant Claim 3 
Nakai Broad Range
Nakai Steel No. 10
Composition (wt.%)



C
0.001 to 0.020
at most 0.010
0.0024
Si
0.01 to 0.7
at most 0.5
0.01
Mn
0.02 to 1.5
at most 1.5
0.21
P
max. 0.15
at most 0.12
0.013
S
max. 0.05
at most 0.030
0.005
Al
0.015 to 1.0
at most 0.080
0.031
Nb
0.02 to 0.15
at most 0.05
0.022
Ti
0.01 to 0.2
at most 0.10
---
Optional one or more:


B
up to max. 0.01 (100 ppm)
at most 0.0050
0.0001
V
up to 0.4
at most 0.05
---
Zr
up to 0.4
---
---
Hf
up to 0.5
---
---
W
up to 0.5
---
---
Ta
up to 0.5
 ---
---
Iron and Impurities
Balance
(Balance)
Balance


Regarding claim 4, Nakai further teaches that a cold rolled steel sheet can then be subjected to surface treatment such as a continuous hot dip galvanizing ([0080]). Nakai steel No. 10a is a molten metal coated plate type of product produced by continuous hot dip galvanizing (pg.6, Table 2, Steel No. 10a; pg.7, Table 3, Steel No. 10a) which reads claim limitations.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claim 1 above, and further in view of Diez et al. (US-20110111255-A1, hereinafter Diez).
Regarding claim 5, Nakai steel No. 10a is a molten metal coated plate type of product produced by continuous hot dip galvanizing (pg.6, Table 2, Steel No. 10a; pg.7, Table 3, Steel No. 10a). Nakai is silent on the composition of the hot dip corrosion resistant coating. 
Diez teaches a steel sheet intended for the manufacture of skin part for terrestrial motor vehicle parts coated with a zinc-based metallic coating, for corrosion protection which can be deposited either by hot-dip coating in a zinc-based liquid bath ([0001]-[0002]). Diez further teaches the zinc-aluminum-magnesium between 2 and 8 wt % aluminum, 0 to 5 wt % magnesium ([0010]-[0018]) which overlap the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
It would have been obvious to a person of ordinary skill in the art at the date of filing to have practiced the continuous hot dip galvanizing as taught by Nakai, and to have substituted the hot-dip coating in a zinc-based liquid bath composition of Diez, and expected the results of the substitution would have been predictable. Applicant is directed to MPEP 2143.I(B).
Regarding claim 6, Nakai steel No. 10a is a molten metal coated plate type of product produced by continuous hot dip galvanizing (pg.6, Table 2, Steel No. 10a; pg.7, Table 3, Steel No. 10a). Nakai is silent on the composition of the hot dip corrosion resistant coating. 
Diez teaches a steel sheet intended for the manufacture of skin part for terrestrial motor vehicle parts coated with a zinc-based metallic coating, for corrosion protection which can be deposited either by hot-dip coating in a zinc-based liquid bath ([0001]-[0002]). Diez further teaches the zinc-aluminum-magnesium between 2 and 8 wt % aluminum, 0 to 5 wt % magnesium ([0010]-[0018]) which encompass the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
It would have been obvious to a person of ordinary skill in the art at the date of filing to have practiced the continuous hot dip galvanizing as taught by Nakai, and to have substituted it for the hot-dip coating in a zinc-based liquid bath composition of Diez, and expected the results of the substitution would have been predictable. Applicant is directed to MPEP 2143.I(B).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claim 1 above, and further in view of Kimura et al. (US-20130213529-A1, hereinafter Kimura).
Regarding claim 7, Nakai teaches temper rolling may be carried out ([0030]), however Nakai is silent on the specific of this temper rolling. Note temper rolling is also known as dressing or skin-pass rolling.   
Kimura teaches a high-strength cold rolled steel sheet suitable for use in an outer panel and the like of an automobile body and a method for manufacturing the same ([0001]) which reads on a method for producing steel sheets, in particular for body shell sheets of vehicles. Kimura further teaches the method is a method wherein IF (interstitial free) steel is obtained ([0005]).
Kimura teaches the cold rolled steel sheet may be subjected to temper rolling for the purpose of correcting the form and adjusting surface roughness, and the temper rolling rate is preferable to be about 0.3-1.5% ([0129]). Kimura is silent on a measured roughness (Ra). 
However the instant specification teaches through the use of suitable skin-pass rolls, it is possible to reduce the undulation values of the metallically coated strip in the non-deformed state to a low level and that the degree of dressing is between 0.5 and 0.75% ([0036]-[0037]).
It would have been obvious to a person of ordinary skill in the art at the date of filing to have practiced the temper rolling taught by Nakai, and to have modified it with the temper rolling teaching of Kimura to a degree of dressing is between 0.5 and 0.75% to reduce the undulation values of the metallically coated strip in the non-deformed state.
Modified Nakai appears to have an overlapping processing method, and thus the measured roughness (Ra) would have naturally flowed from the teachings. 
Modified Nakai establishes a prima facie case of obviousness. In this case, the temper rolling at 0.5% of Kimura is within the require degree of the instant specification of 0.5 and 0.75% ([0036]-[0037]). The same steel composition as claimed used for similar hot-rolled steel sheet processing would be reasonably expected to have had the claimed measured roughness properties.
Regarding claim 8, Modified Nakai would be tempered rolled from the teachings of Kimura of temper rolling of 0.3-1.5 ([0129]) which overlaps the claim limitation.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claim 1 above, and further in view of Yoshida et al. (US-20060191612-A1, hereinafter Yoshida).
Regarding claim 10, Nakai is silent on the heating annealing the steel sheet at a heating rate between 8 K/s and 30 K/s.
Yoshida teaches a high-strength steel sheet useful for applications to automobile steel sheets ([0001]). Yoshida teaches a low carbon steel with overlapping composition range and overlapping Nb amount ([0027]-[0036]). Furthermore, Yoshida teaches when the heating rate of the steel sheet to the annealing temperature is preferably 20°C/s or less and more than 1°C/s increase the driving force of recrystallization formation for the ease of forming the recrystallized texture ([0155]). Note K/s and °C/s are equivalent units of heating rates. 
It would have been obvious to one of ordinary skill in the art at date of filing to have taken the steel sheet of Nakai and used the heating rate range as taught by Yoshida to control the forming the recrystallized texture. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/486,607 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the reference application teaches a method with steps that closely read on that of the instant claims with ranges that satisfy or overlap with the instantly claimed ranges, a chemical composition with ranges that are the same or overlap with the instantly claimed ranges, and a Wsa value that overlaps with the instantly claimed range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 7/25/20022 have been fully considered but they are not persuasive.
Applicant argues that the recited equation N*(Ti+Nb)*S*10^6 > 1 or > 2 is critical, citing paragraphs [0075]-[0079] and Fig. 2. In response, Examiner notes that the cited paragraphs and figure do not provide sufficient evidence to demonstrate criticality of the recited equation. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” See MPEP §716.02(d).
Applicant argues that none of the combinations of references disclose an alloy that fulfills N*(Ti+Nb)*S*10^6 > 1. In response, Examiner notes that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II). The various combinations of references discussed in the previous office action teach contents of N, Ti, Nb, and S that overlap with the claimed equation. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
In response to Applicant’s arguments that the various combinations of references fail to disclose or suggest the instantly claimed Wsa value, Examiner notes that as detailed above, the various combinations of references teach overlapping compositions and processing steps which read on the processing steps recited in claim 1, as detailed above. Thus, one of ordinary skill in the art would expect the steel sheet various combinations of references to have a Wsa value that is the same or overlapping with the instantly claimed range of < 0.30 µm. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Applicant’s argument regarding the prior art rejection over Kimura in view of Diez is persuasive in view of the current amendment to claim 1. Therefore, the previous prior art rejection over Kimura in view of Diez is withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734